Advisory Action (cont.)

Response to arguments
It is asserted, that in the Office Interview, on June 27, 2022, the rejection of claim 1 under 35 U.S.C. 112(b) was discussed. In the Office Action, it is suggested that claim 1 "does not present the type of percentage (mass, weight, by volume, etc.)" of the firming agent. However, as the Applicant conveyed to the Examiner during the interview, in the most recent claim amendments (dated February 28, 2022), claim 1 was amended to recite "a firming agent in an amount...to about 55% by weight of the composition" (emphasis added). The Examiner agreed that the 112(b) rejection of claim 1 would be withdrawn, pending the present response being submitted. 
In response, the 112(b) rejection of claim 1 is hereby withdrawn.

It is asserted, that Claim 1 recites a composition having a putty-like texture. Paragraphs [0033]- [0036] of the specification as filed explain that at room temperature, the composition, because of the novel putty-like texture, can be readily formed and hold its shape (e.g., a sheet, a sphere or a log) at room temperature without support. Such a texture has favorable handling characteristics that provide consumers with a new way of enjoying nut butter. See paragraphs [0001] and [0002] of the present specification. In contrast, at best, the composition taught by the proposed combination of Liu and Finnochiaro is a spread. 
In particular, Liu teaches a sweetened nut butter spread that is "smooth and easy to mechanically process and pump" (paragraph [0005]; in contrast, a dough-like texture is "very difficult to process mechanically and pump through pipelines" per paragraph [0001] of Liu) and Finnochiaro teaches a reduced fat peanut butter having the "consistency of conventional peanut butter" and "an overall smooth texture and organoleptic properties similar to full fat peanut butter" (Column 1 lines 39 and 51 of Finnochiaro). 
Without destroying the base reference, it is respectfully submitted that the resulting combination of Liu in view of Finnochiaro must be a spread, but a spread does not meet the limitations of a composition having a putty-like texture. Moreover, the combined disclosures of Liu and Finnochiaro fail to teach any specific firmness or stickiness value as measured by a partial-penetration texture analysis test, let alone the specific values recited in claim 1 (i.e., a firmness of from 1.68 to 2.47 kg and a stickiness of from -0.48 to -0.35 kg). 
In response, as previously stated, Applicant’s opinion on the texture of a spread is appreciated, no evidence is provided to support that it does not have a putty-like texture. By definition, a spread is a food that is spread, generally with a knife, onto foods such as bread and crackers. Similarly a food putty is something that is soft and malleable. Nut butters are known to be soft malleable spreads, therefore the teaching imparts a nut butters that are spreads having a putty texture. Therefore this argument is not persuasive. 

It is asserted, Claim 1 also recites the composition has a moisture content of less than 1% by weight of the composition. For this limitation, the Examiner references paragraph [0014] of Liu. However, at best, paragraph [0014] of Liu discloses that it is the sweetening component of its nut butter spread that has a moisture content less than about 10 wt%. 
This paragraph does not teach a moisture content value for the nut butter spread as a whole, nor do the other paragraphs of Liu or Finnochiaro. 
Also, the proposed reasons for modifying Liu in view of Finnochiaro is to "reduce the amount of sugar used in the composition of Liu". See page 7 of the Office Action. However, Liu seeks to increase the amount of sugar in a nut butter spread. See paragraphs [0001] and [0007] of Liu which disclose that conventional honey roasted peanut butter contains around 2% sugar solids while the sweetened nut butter spread of Liu contains 12-25 wt% sugar. With this in mind, there is no apparent reason, absent hindsight of the present invention, to combine the references as set forth in the Office Action. 
In response, as previously stated:
On moisture content: The only moisture Liu teaches is in the sugar, therefore,
makes obvious a moisture content by weight of the composition. To further limit the claim, Applicant could claim the total moisture content of the composition as a whole is less than 1 wt%, given there is support.
On sugar content: Liu teaches methods of achieving their desired result, include: addition of the honey to the ground sweetened nut paste results in a product that is smooth and easy to mechanically process and pump, even when the sugar concentration exceeds 10% or more because the addition of the sugar to the nut paste rather than to the dry ground nuts minimizes any manufacturing difficulties due to potential caramelization, even with increased concentrations (0005). 
Then Liu goes on to teach a variety of embodiments wherein the sugar content is from a total amount of at least about 7 wt. % (0006, and as discussed in the rejection of record).
Finally, Finnochiaro provides the bulking agent to optionally reduced or substantially replace fat and/or sugar. This does not teach away the use of sugar, merely shows how to substitute them if this is desired.
On hindsight: In this case the reconstruction only took into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and did not include knowledge gleaned only from the applicant's disclosure, therefore such a reconstruction is proper.  

It is asserted, that Claim 2 is seen to be further distinguishing and stands rejected as being unpatentable over Liu in view of Finnochiaro further in view of Parker (US 3,950,568) and Thaler (US 8,697,173). The Examiner turns to paragraph [0017] of Liu which mentions the use of a stabilizer for the sweetening component of the nut butter spread. The stabilizer is disclosed to include hydrogenated vegetable oils and their derivatives. Liu teaches the stabilizer is included in an amount up to about 4 wt% of the final product. 
The Examiner is seen to recognize this does not meet the limitations of claim 2 and goes on to suggest that one of ordinary skill in the art would modify the teachings of Liu/Finnochiaro with the teachings of Parker/Thaler to create a crunchy peanut butter 
composition and making this modification would necessitate up to 10% of the peanut butter being high melting fat components. 
However, Liu already teaches an example of a crunchy peanut butter spread in Example 3 on page 3, with this example employing 1.6 wt% stabilizer at most.
Then Finnochiaro is concerned with reducing the amount of fat in a peanut butter composition (see, e.g., the abstract of Finnochiaro) and therefore teaches away from such a modification. As such, the Applicant disagrees that one of ordinary skill in the art would look to the teachings of Parker/Thaler to modify the teachings of Liu/Finnochiaro as suggested by the Examiner to make a crunchy peanut butter and increase the amount of fat. 
In response, Liu does not limit the amount of fat in the composition, merely provides the use of nuts (comprising fat) and oil (ref. clm. 1, and throughout).
Then, Finnochiaro does teaches they are making a reduced/low fat peanut butter (ti., ab., throughout), however does not impart what constitutes low/reduced fat.  The teaching provides that that peanut butter has from about 48 to about 53 percent fat, wherein native starch used to replace fat or sugar.  The teaches does not discuss what the final fat content of the composition is, or how much fat is reduced (see the Summary), merely imparts the optional replacement of low-fat additives in an amount of 5 to 50 wt% (ref. clm. 1).
Liu teaches that the fats in the peanut butter include the specifically claimed type, fractionated and/or hydrogenated palm stearin, however, does not teach the claimed amount.  Therefore Parker is applied to show this.  Parker teaches that peanut butter typically has from about 48 to about 53 percent fat, wherein their composition contain 55% or less total oil (i.e. fat) content (5, 37+), therefore the teaching does not provide 


Finnochiaro does not teach the removal of any known ingredients in peanut butter (see the Summary), therefore given the 100 wt% composition has about 5 wt% more ingredients (105 wt%) with about 53 percent fat, there would still be up to about 50 percent fat in Finnochiaro’s peanut butter composition.
Since Liu and Finnochiaro do not limit the amount of total fat in the composition, and Finnochiaro only reduces the fat content by using an additional 5 percent added ingredients or more, this argument is not persuasive because  the total fat contents in all of said teaching are in a similar range.

It is asserted, that claim 11 depends from claim 1 and specifies that the composition at room temperature holds its shape without support. See paragraphs [0033] - [0036] of the specification. As discussed above, the composition taught by the proposed combination of Liu and Finnochiaro is a spread. Such a composition, even if not instantaneously, would lose its shape at room temperature without support. Imagine, for example, a jar of peanut butter spread at room temperature. If the jar were removed, the spread would not retain the shape of the jar. 
Claim 12 depends from claim 11 and specifies the composition at room temperature holds a sheet, sphere or log shape without support. See paragraphs [0033] - [0036] of the specification. The applied combination of references is not seen to teach a composition at room temperature that holds a sheet, sphere or log shape without support. 


In response, as previously stated, although Applicant’s opinion is appreciated, the rejection of record makes obvious the properties of firmness and stickiness.  It is advised to further limit the specific types and amounts of ingredients used in the composition, that impart such properties or functionality, as a way to impart specificity, because it has been held that it would be reasonable to expect that similar compositions have similar properties/functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793